Exhibit 2

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

W.G.O.

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “PETITIONER’S SECOND MOTION FOR SANCTIONS
AND TO VACATE JUDGMENT THAT WAS IN PLAINTIFF’S/RESPONDENT’S
FAVOR -- MOTION AND BRIEF / MEMORANDUM OF LAW IN SUPPORT OF
REQUESTING THE HONORABLE COURT IN THIS CASE VACATE
FRAUDULENT BEGOTTEN JUDGMENT OR JUDGMENTS”

Case 1:123-cr-00435-TDS Document 206-2 Filed 10/15/19 Pane 1 of 2
t

1. Photos SANYO01-2, 094-
101, starting at 12:29 a.m.

2. Photos SANYO103-109,
110-114, starting at 12:36
* a.m.

ee . . wo

_ a 3. Photos SANYO115-20,

_« Starting at 12:51 a.m.

 
 
 

>” 4, Photos SANYO121-122,
~ Starting at 1:01 a.m.

r

  

      

Kiddy Kats
Greene Co of Virginia

9

— os 5. Photos SANYO123-
fo EI Parral Mexican 126, starting at 1:08

? -, am., ending at 1:20 a.m.

5

Cr . .
Auth :

Roses Flooring ¢
and Furniture

      

   
  

 

irginia Aac ®

° URW Community.
; Shoe Dept ‘Federal Credit Union
ato Japanese
*
_ Gato 9 Mr. Tite Auto eee
Service Centers Po ae

 

Case 1:123-cr-00435-TDS Document 206-2 Filed 10/15/19 Pane ? of 2
